Citation Nr: 1725958	
Decision Date: 07/07/17    Archive Date: 07/18/17

DOCKET NO.  09-23 717	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1. Entitlement to an evaluation in excess of 50 percent for posttraumatic stress disorder (PTSD), with major depression.  

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).    
 

REPRESENTATION

Veteran represented by:	Robert V. Chisholm, Esq.


ATTORNEY FOR THE BOARD

C. O'Donnell, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the United States Army from June 1968 to January 1970.  

This matter originally came before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.    

In a September 2012 decision, the Board denied entitlement to an evaluation in excess of 50 percent for PTSD, with major depression.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  
In May 2013, the Court granted a Joint Motion for Remand (Joint Motion) filed by the parties and remanded the case to the Board.  In a May 2014 decision, the Board remanded the case for further development.  That development was completed, and in May 2015, the Board denied entitlement to an evaluation in excess of 50 percent for PTSD, and entitlement to a TDIU.  The Veteran appealed the Board's decision to the Court.  In July 2016, the Court granted a Joint Motion filed by the parties and remanded the case to the Board.  

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing system.  


FINDINGS OF FACT

1. Throughout the appeal period, resolving reasonable doubt in favor of the Veteran, the Veteran's PTSD was manifested by no more than occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); and the inability to establish and maintain effective relationships.

2. Resolving reasonable doubt in favor of the Veteran, the Veteran's service-connected PTSD at least as likely as not renders him unable to secure or follow substantially gainful employment.  

CONCLUSIONS OF LAW

1. During the entire appeal period, the criteria for a 70 percent evaluation of  PTSD, but no higher, have been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.7, 4.130, Diagnostic Code 9411 (2016).

2. Resolving reasonable doubt in the Veteran's favor, the criteria for entitlement to a TDIU are met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

Initially, the Board finds that no further notice or development action is necessary in order to satisfy VA's duties to the appellant under the VCAA.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159(c)(2), (3) (2016).  Neither the Veteran nor his representative has contended otherwise and the Board has identified no procedural deficiencies which would change the outcome of this decision.  Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board...to search the record and address procedural arguments when the veteran fails to raise them before the Board."); see also Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016). 


II. Increased Rating for PTSD

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.

When, as here, the Veteran is requesting a higher rating for an already established service-connected disability, the present disability level is the primary concern and past medical reports do not take precedence over current findings.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, "staged" ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's PTSD has been rated as 50 percent disabling under the General Rating Formula for Mental Disorders, 38 C.F.R. § 4.130, Diagnostic Code (DC) 9411.  Pursuant to the rating formula, a 50-percent rating requires occupational and social impairment, but with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete task); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships. 

A 70 percent rating is warranted for even greater occupational and social impairment with deficiencies in most areas, such as work, school, family relationships, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals that interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships. 

The maximum rating of 100 percent requires total occupational and social impairment due to such symptoms as: grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name. 

The use of the term "such as" in the general rating formula for mental disorders in 38 C.F.R. § 4.130  demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of symptoms, or their effects, that would justify a particular rating. See Mauerhan v. Principi, 16 Vet. App. 436, 442   (2002). It is not required to find the presence of all, most, or even some, of the enumerated symptoms recited for particular ratings.  Id.  The use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptoms contemplated for each rating, in addition to permitting consideration of other symptoms, particular to each veteran and disorder, and the effect of those symptoms on the claimant's social and work situation.  Id.   

 In Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013), the U.S. Court of Appeals for the Federal Circuit stated that "a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration." "Although the veteran's symptomatology is the primary consideration, the regulation also requires an ultimate factual conclusion as to the veteran's level of [occupational and social] impairment."  Id.   

As stated above, the Veteran's service-connected PTSD is currently rated as 50 percent disabling under 38 C.F.R. § 4.130, DC 9411.  The Veteran's representative asks that the Veteran be granted a disability rating of at least 70 percent for the entire period on appeal.  In support of his contention, he submitted, among other things, a comprehensive psychological evaluation, dated February 2017.  The Board agrees with the Veteran's representative that a 70 percent disability rating is warranted.  

The Veteran underwent a VA PTSD examination in January 2009.  The examiner noted that the Veteran experienced disturbing dreams that woke him up at night, frequently checked door locks, woke up 5 to 6 times per night and was often unable to go back to sleep, and that he slept for approximately four hours per night.  The Veteran reported to the examiner that his marriage failed due to his PTSD symptoms.  He stated that he kept a lock on his bedroom door because he was afraid that he might hurt somebody if they came into the room unexpectedly.  The Veteran also engaged in many avoidance tactics in order to minimize triggering memories.  As a result, the Veteran's social life was primarily limited to his immediate family, as well as one Vietnam friend and a couple of lifelong friends.  The Veteran reported that, while working at his last job, he would often volunteer for out-of-town jobs because his boss reminded him of his First Sergeant in Vietnam, and he felt that he had to get away from him or something was going to happen between them.  The Veteran reported that getting away from his boss was the primary motivation for his retirement.  

When evaluated by VA in March 2013, it was reported that the Veteran continued to have good relations with his family.  He was able to socialize with his neighbors, and he went bowling with his friends.  He had worked for 30 years and had retired four years earlier.  The Veteran's PTSD symptoms included anxiety, chronic sleep impairment, and difficulty in adapting to stressful circumstances, including work or a work-like setting.  He did not show acute distress, panic, loosening of associations, a thought disorder, obsessional thinking, delusions, disorientation, or problems with recall or attention.  The examiner found that the Veteran's PTSD caused occupational and social impairment due to mild or transient symptoms which decrease work efficiency and the ability to perform occupational tasks only during periods of significant stress, or that this was a case in which the Veteran's symptoms are controlled by medication.  

In an April 2014 VA psychiatric evaluation, the Veteran's PTSD symptoms consisted of depressed mood, anxiety, suspiciousness, panic attacks more than once a week, chronic sleep impairment, mild memory loss, flattened affect, impaired judgment, impaired abstract thinking, difficulty in establishing and maintaining effective work and social relationships, obsessional rituals that interfered with routine activities, an inability to establish and maintain effective relationships, nightmares with agitation and physical acting out, hypervigilance, and flashbacks.  He was taking medications for his PTSD and to help him sleep.  He was not receiving outpatient mental health treatment.  The examiner concluded that the Veteran's PTSD caused occupational and social impairment with reduced reliability and productivity.

In an October 2014 VA examination, the Veteran reported that he had a supportive relationship with his son, who shared a home with the Veteran, and his younger brother.  The Veteran reported that he enjoyed spending time with his grandchildren.  He reported that he had many friends, and that he experienced no significant social or interpersonal problems.  He stated that he golfed at least once a week with a few of his friends.  He also stated that he enjoyed working on his car in the garage as well as camping.  The Veteran reported that he was retired and that he had not sought employment since retirement.  

The Veteran denied a history of suicide attempts as well as a history of assaultive behavior.  The Veteran reported that he avoided, or made efforts to avoid, external reminders that aroused distressing memories, thoughts, and feelings associated with past traumatic experiences.  The examiner noted that the Veteran had a persistent inability to experience positive emotions.  He noted that the Veteran had an exaggerated startle response, as well as sleep disturbances.  

In February 2017, the Veteran underwent an independent psychological evaluation. The examiner noted that the Veteran experienced some short-term memory problems.  The examiner noted that the Veteran's history was consistent with VA medical records and that there was no indication of an exaggeration of symptoms.  The Veteran reported that he mostly stayed in his house, where he checked the perimeter daily.  He reported that he had a couple of friends from his time in service in Vietnam who occasionally visited.  

The examiner reported that the Veteran's mood was depressed and anxious.  The Veteran had an exaggerated startle response, with disorganized speech.  His recent memory appeared to be moderately impaired, and his remote memory was mildly impaired.  The Veteran stated that he had auditory and visual hallucinations.  In terms of insight, the Veteran was aware of problems and understood consequences.  The Veteran had poor concentration, and showed poor frustration tolerance.  The Veteran reported that he has suicidal ideations on a regular basis, but that he had never attempted suicide and stated that "I think about it but I wouldn't do it."  The Veteran reported mild ideations of physical violence.  It was noted that the Veteran had a history of physical altercations.  Ultimately, the examiner opined that it was at least as likely as not that the Veteran has occupational and social impairment with deficiencies in most areas such as work, family relations, judgment, thinking, and mood due to his service-connected PTSD.  

The Board finds that when reasonable doubt is resolved in the Veteran's favor, the symptoms discussed above most closely approximate occupational and social impairment with deficiencies in most areas-the criteria associated with a 70 percent disability rating.  Indeed, several of the symptoms enumerated are specifically discussed in the criteria for a 70 percent rating and were identified by the VA examiners and private examiner.  Thus, resolving all doubt in his favor, the evidence reflects symptomatology and impairment that most closely approximate the criteria for a 70 percent disability rating throughout the claim period.  To that extent, the claim is granted.

On the other hand, the Veteran's symptoms do not more nearly approximate those contemplated by the 100 percent rating criteria or symptoms of a like kind in terms of frequency, degree, and severity.  In that regard, the Veteran has not displayed gross impairment in thought process or communication, nor has the record shown that he is a persistent danger of hurting himself or others.  Additionally, VA examiners and clinicians have consistently observed him to be alert and oriented, without evidence of thought disorder or cognitive decline, and with appropriate grooming and hygiene.  Further, the Veteran has not displayed disorientation to time or place, or memory loss for names of close relatives, his prior occupations, or his own name.  

Moreover, the evidence of record discussed above does not reflect total social impairment, which is a requirement for the 100 percent rating criteria.  In that regard the evidence of record demonstrates that the Veteran has maintained familial relationships,  and even his most recent February 2017 private examiner commented  that although the Veteran does socially isolate, he does have a couple of friends from his time in service who visit occasionally.  

Based on the foregoing, the Board finds that, although the evidence of record warrants a 70 percent disability rating, the evidence does not more nearly approximate the rating criteria warranting the award of a 100 percent disability rating for the Veteran's service-connected PTSD.  Nevertheless, the issue of the Veteran's entitlement to a TDIU will be addressed below.  

III. TDIU

All veterans who are shown to be unable to secure and follow substantially gainful occupation by reason of service-connected disability shall be rated totally disabled. 
A total disability rating for compensation may be assigned, where the schedular rating is less than total, when a veteran is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  

Entitlement to a total rating must be based solely on the impact of service-connected disabilities on the ability to secure or follow substantially gainful employment.  See 38 C.F.R. § 4.16.  An award of TDIU does not require a showing of 100% unemployability.  See Roberson v. Principi, 251 F.3d 1378, 1385 (2001).  However, an award of a TDIU requires that the claimant show an inability to undertake substantially gainful employment as a result of a service-connected disability or disabilities.  38 C.F.R. § 4.16(b) ("[A]ll veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.").  In determining whether a claimant is unable to secure or follow substantially gainful employment, the central inquiry is "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  For VA purposes, the term "unemployability" is synonymous with inability to secure and follow a substantially gainful occupation.  VAOPGPREC 75-91, 57 Fed. Reg. 2317 (1992).

Unlike the regular disability rating schedule, which is based on the average work-related impairment caused by a disability, entitlement to a TDIU is based on an individual's  particular circumstances.  Rice v. Shinseki, 22 Vet. App. 447, 452 (2009).  Therefore, when the Board conducts a TDIU analysis, it must take into account the individual's education, special training, and previous work experience, but not his or her age or the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether he or she can find employment.  See id.  

As discussed above, the Board has awarded the Veteran an increased evaluation for his service-connected PTSD, from 50 percent to 70 percent for the entire period on appeal.  Thus, the Veteran meets the schedular requirements for TDIU due to service-connected disabilities under 38 C.F.R. § 4.16(a).

The Veteran contends that he is prevented from securing or following substantially gainful employment due to his service-connected PTSD.  See October 2016 VA 21-8940.  The Board agrees.  

The Veteran has a GED.  The Veteran reported that after discharge from service, he worked a job shearing wool for one year until the company closed.  He reported that he then worked for a food company, in which he left because he did not get along with his boss and had thoughts of killing him.  

As noted above, the Veteran underwent a comprehensive private psychological examination in February 2017.  The examiner found that the Veteran demonstrated serious impairment in PTSD symptoms of hypervigilance, depression, deficiencies in judgment and abstract thinking, memory deficits, feelings of detachment from others, impaired impulse control, difficulty concentrating, irritability, exaggerated startle response, and intense psychological and physiological distress at exposure to internal/external cues that symbolize or resemble an aspect of the trauma.  The examiner further opined that the Veteran is unable to secure or follow a substantially gainful employment as a result of his service-connected PTSD.  

As shown above, the record reflects that the Veteran has significant work-related limitations due to his service-connected PTSD.  Notably, the Veteran has been unemployed since August 2008.  Prior to that, he worked a job shearing wool upon return from active service for one year until the company closed.  He then worked for 30 years at a food company.  He reported that he left that company because his symptoms had worsened and he did not get along with his boss and had thoughts of killing him.  See February 2017 Private Examination Report.  He also reported that, while working, he was easily startled by loud noises and dove to the floor on a few occasions after a loud noise, which caused him embarrassment.  See id.  

The ultimate question of whether a Veteran is capable of substantial gainful employment is not a medical one; rather, that determination is for the adjudicator.   Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013).  Here, the Board finds that given the Veteran's lay statements regarding work-related limitations, which the Board finds competent and credible, and the February 2017 private examiner's opinion that the Veteran has occupational and social impairment in work efficiency that limit his ability to perform occupational tasks, the evidence is at least in equipoise as to whether the Veteran can secure or follow substantial gainful employment.  Accordingly, entitlement to a TDIU is granted.   

	
ORDER

Entitlement to an evaluation of 70 percent, but no higher, for PTSD is granted for the period on appeal, subject to the law and regulations governing the payment of monetary benefits.  

Entitlement to a TDIU is granted, subject to the law and regulations governing the award of monetary benefits.  



____________________________________________
ANTHONY C. SCIRÉ, JR.
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


